82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Maurice BEATTY, Plaintiff--Appellant,v.Doctor LINCOLN, Defendant--Appellee.
No. 95-8517.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 16, 1996.

E.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge;  Wallace Wade Dixon, Magistrate Judge.  (CA-95-983)
David Maurice Beatty, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court order denying relief on his 42 U.S.C. § 1983 (1988) complaint and a magistrate judge's order denying his motion for appointment of counsel.   We have reviewed the record and the opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court and magistrate judge.   Beatty v. Lincoln, No. CA-95-983 (E.D.N.C. Dec. 4 & 22, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.